DETAILED ACTION
This non-final office action is in response to claims 1-20 filed on 08/09/2018 for examination. Claims 1-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Preliminary Amendment 
Preliminary amendment to the claims and specification filed on 08/09/2019 is acknowledged by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2019 has been considered by the examiner. 

Claim Objections
Claim(s) 2-4, 7-10, 12, and 17-19 is/are objected to because of the following informalities:  
Claim 4 recites “further comprising the step […]” (line 2). Examiner is interpreting the aforementioned portion as “further comprising a step”, and suggests amending as such. Claims 8, 9, 12, and 18-19 recite a similar deficiency, and are objected to under a like rationale.
Claim 4 recites “the first and second key-pairs […]” (line 7). Examiner is interpreting the aforementioned portion as “the first key-pair and the second key pair
Claim 1 introduces “a change-set data structure” (lines 3-4), and claim 9 introduces segments comprising “change-set data structures” (lines 4). Subsequently, claim 9  recites “the change-set data structure” (lines 5-6). Examiner is interpreting the claim 9, line 4 recitation as “a plurality of change-set data structures”, and suggests amending as such. Claim 18 recites a similar deficiency, and is objected to under a like rationale.
Claim 10 recites “the first and second hash” (line 7). Examiner is interpreting the aforementioned portion as “the first hash and the second hash”, and suggests amending as such.
Claim 14 recites “a method […]” (line 2). Examiner is interpreting the aforementioned portion as “the method” referring to the method of claim 1, and suggests amending as such.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 6-7, 10-12, 15, and 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly:
Claim 2 recites the "the change-set" (line 4).  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending to, e.g., “the change-set data structure”, if intended. Dependent claims 3, 7, 12, and 18-20 incorporate the deficiency of their parent claim, and are rejected under like rationale.
Claim 2 recites “a new file” (line 8) and “a file” (line 8). Subsequently, claim 2 recites “the file” (line 14). It is unclear as to which of the first or second introduced file is being referred to by “the file”. Claims 3, 7, and 17 recite a similar deficiency, and are rejected under a like rationale.
Claim 3 recites “the part” (line 6) and “the content” (line 6). There is insufficient antecedent basis for these limitations in the claim. Claims 7 and 17 recite a similar deficiency, and are rejected under like rationale.
Claim 10 recites “the structures” (line 6). There is insufficient antecedent basis for this limitation in the claim. For clarity of antecedent basis and consistency with the previously introduced terms (of claim 10, line 4), examiner suggests amending to, e.g., “the sequence of group change data structures and/or change set data 
Additionally, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “public verification key” in claim 6 is used by the claim to mean “the key performing the signing,” while the accepted meaning is “the key verifying the signing.” (See, e.g., NPL: What is the difference between encrypting and signing in asymmetric encryption”; January 17, 2009; Stack Overflow). Examiner notes in standard terminology of the art that signature verification is not equivalent to signing itself, and that the term “signing key” is used for the key performing the signing in lieu of “verification key” (Id.). Further, throughout the specification Applicant defines and follows this standard signing/verification nomenclature (see, e.g., Applicant Specification at [0048-0050], [0062], [0133]-[0138], [0142], [0161], [0164]), and appears directly inconsistent with the claim usage. In view of the foregoing, the term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because each element of the claims can reasonably be interpreted as software per se. Particularly, claim 13 is introduced “a computer program comprising instructions to […]”. Regarding claims 14-15, the recitation of “a client computer configured […]” (claim 14, line 1) and “a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9-11, 13-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaad et al. (US20100158254, Hereinafter “Schaad”).
Regarding claim 1, Schaad discloses a method for encrypting files performed by a client computer (see abstract – user systems encrypt documents in a collaborative environment), the method comprising: 
encrypting at least a part of content of a file into a change-set data structure using a secret key shared among a plurality of users ([0006] and [0053] – secret key common to the participants of the access interest group <i.e., a plurality of users> is used to encrypt the document instance portion <i.e., at least part of content of a file>; [0111] – these updated document parts are stored into a secure document update envelope <i.e., change-set data structure>; [0081-082] – envelope includes content edits/updates related to the document <i.e., changes>); and 
signing the change-set data structure using a private signing key of a user of the client computer ([0081] – envelope <i.e., change set data structure> is digitally signed; [0111] – secure document envelope is built, and comprises a signature over the updated document/certificate; [0078] – signatures are provided by a participant using their private key), 
wherein the change-set data structure comprises a hash taken over a signature digest of a last significant change ([0111] – a signature of the participant’s certificate hash path together with the previous editors’ edit hashes is computed <i.e., a hash is taken over the digest and encrypted via private key>; see also [0078-0081] – hashing the previous modifications to the document and including the signature into the envelope <i.e., the change-set data structure includes the encrypted hash>; Note: while not presently relied upon, for more information regarding this known definition of hashes/signature digests in the art, see, e.g., Pavlicic et al. (US20070220259) at [0014], [0038] disclosing signature generation), wherein a significant change comprises: 
a change-set that adds a new file, a change-set that removes a file, a group change that adds a new member, and/or a group change that removes a member ([0005] – document is updated based on the received access primitive; [0059] – updates are provided in the secure document envelope <i.e., change-set data structure>; [0041] and [0061] – access primitives may comprise, e.g., viewing, appending, deleting, or renaming documents; [0087] and [0078] – group changes adding/removing members are included in the piggyback block, which is also contained in the envelope <i.e., change data structure>).  

Regarding claim 9, Schaad discloses the method of claim 1, further comprising the step of providing a history data structure ([0081] and [0077-0078], e.g., “as each participant signs its document updates along with the previous series of updates <i.e., history data structure> performed by previous editors the recipient can trace everyone's updates by simply verifying the signatures iteratively. It can also verify the eligibility of previous editor's authorization by iterative verification of the certificate chain”), wherein the history data structure comprises a sequence of history segments ([0081], e.g., “as each participant signs its document updates along with the previous series of updates <i.e., history data structure> performed by previous editors the recipient can trace everyone's updates by simply verifying , each history segment comprising a sequence of group change data structures and/or change-set data structures ([0081] and [0077]-[0079] – each previous update node <i.e., segment> provides the secure document envelope <i.e., change-set data structure> of the previous update, and is used by the present participant to produce the present signature); wherein the group change data structure reflects a change of a user group ([0057] and [0081] – envelope holds representation of the content edits/updates related to the document; [0087] and [0078] – group changes adding/removing members are included in the piggyback block, which is contained in the envelope <i.e., group change data structure>), and the change-set data structure reflects a change of a file ([0111] – the updated document parts are stored into a secure document envelope <i.e., change-set data structure>; [0081] – envelope includes content edits/updates related to the document <i.e., changes>).  

Regarding claim 10, Schaad discloses the method of claim 9, wherein each history segment further comprises a history audit data structure ([0077-0079] – the nodes comprise historical hash path <i.e., audit data structure> used to verify authenticity), the history audit data structure comprising a last structure in the sequence ([0077-0079] – the nodes comprise historical hash path <i.e., audit data structure> used to verify authenticity; [0078] and [0111] – the most recently added update envelope is the last structure <i.e., the authentication occurs in a chain, and has a first and last represented envelope update>), the history audit data structure comprising: a first hash identifying a previous history segment; a second hash over all the structures in the history segment; and/or a digital signature over the first and second hash ([0077-079] – the nodes comprise historical hash path used to verify authenticity, starting with a root node <i.e., a first hash> which identifies a previous update, .  

Regarding claim 11, Schaad discloses the method of claim 10, wherein the second hash is ordered: firstly, by key hashes of the structures; secondly, by a type of the structures, wherein group change data structures have a highest priority, change-set data structures that add or remove a file have a second highest priority, and change-set data structures that modify a file have a third highest priority; and/or thirdly, by a hash taken over a signature digest of the structure ([0111] – participant signs a digital signature to the hash path of edits/certificates <i.e., hash is taken over the previously stored edits, then the hash/signature digest is encrypted to produce the digital signature>; see also [0078-0081] – digitally signing the previous modification hashes).  

Regarding claim 13, Schaad discloses a computer program comprising instructions for implementing a method ([0135] – system may be implemented as a computer program product containing instructions for execution) comprising: 
encrypting at least a part of content of a file into a change-set data structure using a secret key shared among a plurality of users ([0006] and [0053] – secret key common to the participants of the access interest group <i.e., a plurality of users> is used to encrypt the document instance portion <i.e., at least part of content of a file>; [0111] – the updated document parts are stored into a secure document envelope <i.e., change-set data structure>; [0081] – envelope includes content edits/updates related to the document <i.e., changes>), and 
signing the change-set data structure using a private signing key of a user of a client computer ([0081] – envelope <i.e., change set data structure> is digitally signed; [0111] – secure document envelope is built, and comprises a signature over the updated document/certificate; [0078] – signatures are provided by a participant using their private key), 
wherein the change-set data structure comprises a hash taken over a signature digest of a last significant change ([0111] – a signature of the participant’s certificate hash path together with the previous editors’ edit hashes is computed <i.e., a hash is taken over the digest and encrypted via private key>; see also [0078-0081] – hashing the previous modifications to the document and including the signature into the envelope <i.e., the change-set data structure includes the encrypted hash>; Note: while not presently relied upon, for more information regarding this known definition of hashes/signature digests in the art, see Pavlicic et al. (US20070220259) at [0014], [0038] disclosing signature generation), 
wherein a significant change comprises: a change-set that adds a new file, a change-set that removes a file, a group change that adds a new member, and/or a group change that removes a member ([0005] – document is updated based on the received access primitive; [0059] – updates are provided in the secure document envelope <i.e., change-set data structure>; [0041] and [0061] – access primitives may comprise, e.g., viewing, appending, deleting, or renaming documents; [0087] and [0078] – group changes adding/removing members are included in the piggyback block, which is also contained in the envelope <i.e., change data structure>).  

Regarding claim 14, Schaad discloses a client computer ([0025], [0134] – participant computers execute the method) configured for performing a method as defined in claim 1 (see above with regards to claim 1).  

Regarding claim 15, Schaad discloses A system comprising a plurality of client computers ([0025], [0134] – participant’s computers execute the method; [0005] – system may comprise a plurality of collaboration participants)  according to claim 14 (see above with regards to claim 1).  

Regarding claim 17, Schaad discloses the method of claim 1, wherein the change-set data structure further comprises one or more of: a document identifier; an initialization vector usable for encrypting and decrypting the file; message authentication data; a hash of the encrypted at least the part of the content of the file and/ or a hash over a previous version of the file; an encrypted name of the file; and/or a sequence number ([0078] and [0081] – envelope <i.e., change-set data structure> includes a document block, meta data block, and piggybacked block, and each participant hashes the blocks on each update iteration <i.e., hashes over previous versions of the file>; [0093] – each node in a tree is assigned a unique number starting with the root 0 <i.e., sequence numbers>).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 7-8, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaad in view of Pavlicic (US20070220259, Hereinafter “Pavlicic”).
Regarding claim 2, Shaad discloses A method for decrypting files performed by a client computer, the method comprising: 
receiving a change-set data structure ([0109] – secure document envelope <i.e., a change set data structure> is received; [0081] – received envelope <i.e., change-set data structure> contains document updates <i.e., changes>); 
verifying a digital signature of the change-set data structure [[using a public verification key of a user who created the change-set]] ([0077] – “a document containment scheme may be used in which updated (edited) document nodes are considered together with a Merkle signature and Merkle hash path (through the Merkle hash tree), such that the updated document node is authentically contained if a locally-computed Merkle hash value of the updated document node is equal to the verified signature value of the Merkle signature of the root node of the document portion.”; [0081] – merkle signature compared and matched verifies integrity and authenticity of the envelope portion containing the update); 
wherein the change-set data structure comprises a hash taken over a signature digest of a last significant change ([0111] – a signature of the participant’s certificate hash path together with the previous editors’ hashes is computed <i.e., a hash is taken over the digest and encrypted via private key>; see also [0078-0081] – hashing the previous modifications to the document and including the signature into the envelope <i.e., the change-set data structure includes the encrypted hash>; Note: while not presently relied upon, for more information regarding this known definition of hashes/signature digests in the art, see Pavlicic et al. (US20070220259) at [0014], [0038] disclosing signature generation), wherein a significant change comprises: 
a change-set that adds a new file, a change-set that removes a file, a group change that adds a new member, and/or a group change that removes a member ([0005] – document is updated based on the received access primitive; [0059] – updates are provided in the secure document envelope <i.e., change-set data structure>; [0041] and [0061] – access primitives may comprise, e.g., viewing, appending, deleting, or renaming documents; [0087] and [0078] – group changes , and 
wherein the method further comprises: 
verifying whether a hash taken over a signature digest of a previous significant change matches said hash in the change-set data structure ([0077] – “a document containment scheme may be used in which updated (edited) document nodes are considered together with a Merkle signature and Merkle hash path (through the Merkle hash tree), such that the updated document node is authentically contained if a locally-computed Merkle hash value of the updated document node is equal to the verified signature value of the Merkle signature of the root node of the document portion.”; [0081] – merkle signature compared and matched verifies integrity and authenticity of the envelope portion containing the update; Note: while not presently relied upon for this limitation, for more information regarding this known definition of signature digests, see, e.g., Pavlicic et al. (US20070220259) at [0014], [0038]), and 
decrypting an encrypted data portion of the change-set data structure to obtain the file using a secret key shared among a plurality of users ([0006] and [0053] – secret key common to the participants of the access interest group is used to decrypt the document instance portion <i.e., at least part of content of a file>; [0058] – common secret key is used to decrypt the document portion in the document envelope <i.e., change set data structure>).
While Schaad discloses verifying the digital signature of the change-set data structure (see, e.g., [0077], [0081]), Schaad appears to fail to specifically disclose wherein the verifying is performed using a public verification key of a user who created the change-set.
However, Pavlicic discloses a standard technique of verifying a digital signature (abstract), wherein upon receiving the signature and data value, a verifier uses a public verification key of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Schaad with the teachings of Pavlicic, comprising verifying a digital signature of the change-set data structure using a public verification key of a user who created the change-set, to determine whether or not the data or signature have been tampered with by an unauthorized user (see, e.g., Pavlicic at [0038], [0043]).

Regarding claim 3, the combination of Schaad and Pavlicic disclose the method of claim 2, wherein the change-set data structure further comprises one or more of: a document identifier; an initialization vector usable for encrypting and decrypting the file; message authentication data; a hash of the encrypted at least the part of the content of the file and/ or a hash over a previous version of the file; an encrypted name of the file; and/or a sequence number (Schaad at [0078] and [0081] – envelope <i.e., change-set data structure> includes a document block, meta data block, and piggybacked block, and each participant hashes the blocks on each update iteration <i.e., hashes over previous versions of the file>; [0093] – each node in a tree is assigned a unique number starting with the root 0 <i.e., sequence numbers>).  

Regarding claim 4, Schaad discloses the method of claim 1, further comprising the step of providing a key structure comprising a first key-pair and a second key-pair ([0030] – system comprises private/public key pairs; [0079] – each participant has their own keys), the first key-pair comprising a private signing key and a public [[verification]] key ([0078] – the private key of the signer is used in signing the previous signatures <i.e., previous signers have their own keys>; [0030] – private keys have corresponding public key for security purposes <i.e., is a key pair>), the second key-pair comprising a public encryption key and a private decryption key ([0073], [0079] – recipient public key is used in encrypting envelope for transmission <i.e., public encryption key>; [0030] – public encryption key has corresponding private decryption key <i.e., the keys are asymmetric>), wherein the first and second key-pairs comprise asymmetric key- pairs ([0030] – system keys pairs comprise standard private/public key pairs <i.e., asymmetric>). 
While Schaad discloses verifying the digital signature and signing using a private key (see, e.g., [0078], [0081]), Schaad appears to fail to specifically disclose wherein the private key has a corresponding public verification key.
However, Pavlicic discloses a standard technique of verifying a digital signature (abstract), wherein upon receiving the signature and data value, a verifier uses a public verification key corresponding to a private key to verify the encrypted signature digest associated with the document (see [0014], [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Schaad with the teachings of Pavlicic, comprising the corresponding public verification key, to determine whether or not the data or signature have been tampered with by an unauthorized user (see, e.g., Pavlicic at [0038], [0043]).

Regarding claim 7, the combination of Schaad and Pavlicic disclose the method of claim 2, wherein the encrypted data portion of the change-set data structure represents only a part of the content of the file which has been changed as compared to a previous version of the file (Schaad at [0006] and [0053] – secret key common to the participants of the access interest group <i.e., a plurality of users> is used to encrypt the altered document instance portion <i.e., the changed part of the content of a file>; [0111] – the updated document parts are stored into a secure document envelope <i.e., .  

Regarding claim 8, the combination of Schaad and Pavlicic disclose the method of claim 4, further comprising the step of providing a group change data structure (Schaad at [0111] – the updated document parts are stored into a secure document envelope <i.e., change-set data structure>; [0057] and [0081] – envelope holds representation of the content edits/updates related to the document) comprising one or more of: a group identifier; one or more references to a public key of a user to be added to and/or removed from a group corresponding to the group change data structure; a key fingerprint for each reference; a digital signature, a sequence number, one or more secret keys usable for encrypting and decrypting files, wherein the one or more secret keys are encrypted by the encryption key of the second key-pair; and/or one or more access permissions for users (Schaad at [0093] – each node in a tree is assigned a unique number starting with the root 0 <i.e., sequence numbers>; also: [0103] – security rules may be included for restriction allowable user modifications; [0040] – credentials used in the access control contain identity of the participants; [0049] data block includes user keys to be added or removed from the group; [0087] and [0078] – group changes adding and removing users are included in the piggyback block, which is also contained in the envelope <i.e., change data structure>).  

Regarding claim 18, the combination of Schaad and Pavlicic disclose the method of claim 2, further comprising the step of receiving a history data structure (Schaad at [0081] and [0077-0078], e.g., “as each participant signs its document updates along with the previous series of updates <i.e., history data structure> performed by previous editors the recipient can trace everyone's updates by simply verifying the signatures iteratively. It can also verify the eligibility of previous editor's , wherein the history data structure comprises a sequence of history segments (Schaad at [0081], e.g., “as each participant signs its document updates along with the previous series of updates <i.e., history data structure> performed by previous editors the recipient can trace everyone's updates by simply verifying the signatures iteratively. It can also verify the eligibility of previous editor's authorization by iterative verification of the certificate chain”; [0077-0079] – chain starts with the root node original document and provides each update node <i.e., saved history segment> from a previous participant), each history segment comprising a sequence of group change data structures and/or change-set data structures (Schaad at [0081] and [0077]-[0079] – each previous update node <i.e., segment> is provides the secure document envelope <i.e., change-set data structure> of the previous update, and is used by the present participant to produce the present signature); wherein the group change data structure reflects a change of a user group (Schaad at [0057] and [0081] – envelope holds representation of the content edits/updates related to the document; [0087] and [0078] – group changes adding/removing members are included in the piggyback block, which is contained in the envelope <i.e., group change data structure>), and the change-set data structure reflects a change of a file (Schaad at [0111] – the updated document parts are stored into a secure document envelope <i.e., change-set data structure>; [0081] – envelope includes content edits/updates related to the document <i.e., changes>).  

Regarding claim 19, the combination of Schaad and Pavlicic disclose the method of claim 2, further comprising the step of receiving a key structure comprising a first key-pair and a second key-pair ([0030] – system comprises private/public key pairs; [0079] – each participant has their own keys), the first key-pair comprising a private signing key and a public verification key ([0078] – the private key of the signer is used in signing the previous signatures <i.e., previous signers have their own keys>; Schaad at [0014], [0038] – public key used for verifying the signature produced by the signing key), the second key-pair comprising a public encryption key and a private decryption key ([0073], [0079] – recipient public key is used in encrypting envelope for transmission <i.e., public encryption key>; [0030] – public encryption key has corresponding private decryption key <i.e., the keys are asymmetric>), wherein the first and second key-pairs comprise asymmetric key-pairs ([0030] – system keys pairs comprise standard private/public key pairs <i.e., asymmetric>). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Schaad with the teachings of Pavlicic, comprising the corresponding public verification key, to determine whether or not the data or signature have been tampered with by an unauthorized user (see, e.g., Pavlicic at [0038], [0043]).

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaad in view of Pavlicic, further in view of Nakagawa et al. (US20150052356,  Hereinafter “Nakagawa”).
Regarding claim 5, the combination of Schaad and Pavlicic disclose the method of claim 4, wherein the shared secret key comprises a symmetric key (Schaad at [0051] – common secret key could be used for both encryption and decryption of the portion <i.e., common secret key is a symmetric key>).  
	While the combination of Schaad and Pavlicic disclose utilizing shared secret keys (see, e.g., Schaad at [0006], [0053]) and transmitting the shared secret keys (see, e.g., Shaad at [0104]), the combination of Schaad and Pavlicic appear to fail to specifically disclose wherein the key structure is usable for encrypting the shared secret key.
	However, Nakagawa discloses a technique for securely transmitting symmetric common secret keys using a key pair structure (abstract, [0078]), wherein the key structure is usable for encrypting the shared secret key ([0077-0078] – system’s public/private key pair of the user are used to encrypt the common secret key so that it the common secret key may be shared to other systems).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Schaad and Pavlicic with the teachings of Nakagawa, wherein a key structure is usable for encrypting the shared secret key, to protect the common secret key during transmittal (see, e.g., Nakagawa at [0078], [0046]).

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaad in view of Pavlicic, further in view of Schmahmann (US20180062852,  Hereinafter “Schmahmann”).
Regarding claim 6, the combination of Schaad and Pavlicic disclose the method of claim 4, wherein the first key-pair uniquely identifies a user (see, e.g., Schaad at [0091], [0030] – each participant has a respective public/private key pair; [0076-078] – unique private key of a participant is used to sign the document). While the combination of Schaad and Pavlicic disclose multiple key pairs (see, e.g., [0030], [0078]-[0079]), the combination of Schaad and Pavlicic appear to fail to specifically disclose wherein the public verification key of the first key-pair digitally signs the second key-pair.
However, Schmahmann discloses a collaborative document system (see abstract, [0002]) comprising a first and second pair of keys (see [0045], [0071], [0073]), wherein the public verification key of the first key-pair digitally signs the second key-pair ([0116] – document private/public key is provided <i.e., a second key pair> in an update and is signed with signing key; [0123], [0073] – update is signed using a signing key of a particular user, and later verified by other users; Note: the limitation denotes “public verification key signing”. As clearly used in the context of claim and specification the first key is used in signature verification, and the second key used in signing. Regardless of the difference in terminology between Schmahmann and the present claimed invention, Schmahmann discloses a functionally equivalent technique). 
Schaad and Pavlicic with the teachings of Schmahmann, wherein the public verification key of the first key-pair digitally signs the second key-pair, to securely provided new encryption/decryptions key to users (see, e.g., Schmahmann at [0116], [0123]).

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaad in view of Laron (US20130173530,  Hereinafter “Laron”).
Regarding claim 12, Schaad discloses the method of claim 9. While Schaad discloses maintaining a plurality of history segments (see, e.g., Schaad at [0077-0081]), Schaad appears to fail to disclose further comprising the step of starting a new history segment after a predefined time span.
However, Laron discloses a system for tracking historical revisions on a file in a linked chain of hashes (see abstract, [0017], [0188]), comprising the step of starting a new history segment after a predefined time span ([0009-0012] – the file is modified a number of times, and each update is stored to a corresponding historical entry <i.e., segment> in the revision history log; [0161] – the revision history log may wait a maximum or minimum amount of time between creating an entry to, e.g., handle a plurality of revisions in bulk).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the historical node <i.e., segment> system of Schaad with the teachings of Laron, comprising the step of starting a new history segment after a predefined time span, to allow for a plurality of modifications to be handled by a single update (see, e.g., Laron at [0161]).

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaad in view of Arngren et al. (US20200012763, Hereinafter “Arngren”).
Regarding claim 16, Schaad discloses the method of claim 1. While Schaad discloses utilizing a merkle hash chains to authenticate changes made to a document (see, e.g., Schaad at [0077-081]), Schaad appears to fail to specifically disclose wherein a blockchain is used to store the change-set data structure.  
However, Arngren discloses a system for collaborative editing of a file (see, e.g., Arngren at [0005], [0033]) comprising producing a change-set data structure ([0034] – transaction block of change is created of the file and other information), wherein a blockchain is used to store the change-set data structure ([0044] – a user wishes to modify the document; [0049]-[0050] – proposes a document modification/transaction <i.e., change-set data structure>; [0051] – the added transaction is shared with group session agent “GSA” to determine validity of the change; [0052-0055] – the modification operation is made on the document, and the transaction is stored in a blockchain for synchronization and verification by the other GSA’s).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schaad with the teachings of Arngren, wherein a blockchain is used to store the change-set data structure, to confirm the modification is legitimately made to the document using a history of previous modifications and ensure the hash chain may be trusted (see, e.g., Angren at [0009], [0052-0055]).

Regarding claim 20, the combination of Schaad and Pavlicic disclose the method of claim 2. While Schaad discloses utilizing a merkle hash chains to authenticate changes made to a document (see, e.g., Schaad at [0077-081]), the combination of Schaad and Pavlicic appear to fail to specifically disclose wherein a blockchain is used to store the change-set data structure.  
However, Arngren discloses a system for collaborative editing of a file (see, e.g., Arngren at [0005], [0033]) comprising producing a change-set data structure ([0034] – transaction block of change wherein a blockchain is used to store the change-set data structure ([0044] – a user wishes to modify the document; [0049]-[0050] – proposes a document modification/transaction <i.e., change-set data structure>; [0051] – the added transaction is shared with group session agent “GSA” to determine validity of the change; [0052-0055] – the modification operation is made on the document, and the transaction is stored in a blockchain for synchronization and verification by the other GSA’s).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schaad with the teachings of Arngren, wherein a blockchain is used to store the change-set data structure, to confirm the modification is legitimately made to the document using a history of previous modifications and ensure the hash chain may be trusted (see, e.g., Angren at [0009], [0052-0055]).

Conclusion
The prior art made of record and not presently relied upon is considered pertinent to applicant's disclosure: StackOverflow (NPL: “What is the difference between encrypting and signing in asymmetric encryption”; January 17, 2019) discloses a standard method of signing and encrypting documents to verify integrity and authenticity (see, e.g., pg. 2). Additionally:
Ahn (US20190207767) discloses a method of generating blocks for a blockchain, wherein each block comprises a plurality of transactions covering a predefined time span (see, e.g., Ahn at abstract, [0030], [0054]).
 Vandervort (US20170237570) similarly discloses a system for the secure recording of document revisions on a blockchain using one-way hashes (see, e.g., Vandervort at fig. 2 and [0008-009]).
Ansari et al. (US20170220815) discloses a system for disseminating document modifactions/versions to a blockchain for a collaborative document (see, e.g., Ansari at abstract, [0045]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                           /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438